EXHIBIT 10.1
ABITIBIBOWATER INC.
OUTSIDE DIRECTOR DEFERRED COMPENSATION PLAN

Effective as of January 1, 2009

 



--------------------------------------------------------------------------------



 



         
1. Purpose
    1  
 
       
2. Definitions
    1  
 
       
3. Eligibility
    3  
 
       
4. Administration
    3  
 
       
5. Deferral Election
    3  
 
       
6. Accounts
    4  
 
       
7. Distributions
    5  
 
       
8. Designation of Beneficiary
    5  
 
       
9. Voting Rights
    5  
 
       
10. Transferability
    5  
 
       
11. Covenants of Director
    6  
 
       
12. Remedies of the Company
    6  
 
       
13. Limitation of Rights of the Director
    6  
 
       
14. Payments To Incompetents
    6  
 
       
15. Construction
    6  
 
       
16. Amendment or Termination
    7  
 
       
17. Funding
    7  
 
       
18. Governing Law
    7  

 



--------------------------------------------------------------------------------



 



AbitibiBowater Inc. Outside Director Deferred Compensation Plan

1.   Purpose. The AbitibiBowater Inc. Outside Director Deferred Compensation
Plan (the “Plan”) is intended to enhance the Company’s ability to attract and
retain talented individuals to serve as members of the Board of Directors and to
promote a greater alignment of interests between non-employee members of the
Board and the shareholders of the Company. All non-employee directors are
eligible to participate in the Plan and enjoy the benefits of the Plan as set
forth below upon the Effective Date or, for non-employee directors elected or
appointed to the Board after the Effective Date, on the date of election or
appointment.       In conjunction with the termination of Prior Plans (as
defined herein) effective as of December 31, 2008, any outstanding balance
credited on behalf of a current Director under one or more Prior Plans shall be
transferred to the Plan and credited hereunder as an opening Account balance on
the Effective Date. Unless otherwise stated, all Prior Plan amounts transferred
to the Plan are subject to the terms set forth herein.

2.   Definitions. The following words and phrases, when used in this Plan with
an initial capital letter, unless the context clearly indicates otherwise, shall
have the following meanings, or the meanings as set forth elsewhere in this
Plan. Wherever applicable the masculine pronoun shall include the feminine
pronoun and the singular shall include the plural.

  (a)   “Account” means a bookkeeping account established for the benefit of a
Director under Section 6 used solely to measure and determine the amounts
credited under the Plan on his behalf. A Director’s Account may include
sub-accounts consisting of a Cash Account and a Deferred Share Unit Account.    
(b)   “Administrator” means the Corporate Secretary of the Company.     (c)  
“Affiliate” means any entity directly or indirectly controlled by, controlling,
or under common control with the Company.     (d)   “Beneficiary” means the
person or persons (including, without limitation, any trustee) last designated
by a Director to receive the balance of his Account in the event of the
Director’s death. If there is no effective designated Beneficiary on file or
surviving Beneficiary, the Participant’s estate shall be the Director’s
Beneficiary.     (e)   “Board” means the Board of Directors of the Company.    
(f)   “Canadian Director” means a Director who is a Canadian resident for
purposes of the Income Tax Act (Canada) (the “Canadian Tax Act”).     (g)  
“Cash Account” means the sub-account used to record (i) deferrals made hereunder
that are designated by the Director for allocation to the Cash Account and
(ii) earnings on such amounts.

 



--------------------------------------------------------------------------------



 



  (h)   “Committee” means Human Resources and Compensation Committee of the
Board or such members of the Board as are selected by the Board from time to
time to administer the Plan.     (i)   “Company” means AbitibiBowater Inc.    
(j)   “Crediting Date” is, unless otherwise determined by the Committee, the
last business day of the calendar quarter.     (k)   “Deferred Share Unit
Account” or “DSU Account” means the sub-account used to record (i) deferrals
made hereunder which are designated by the Director for allocation to the DSU
Account and (ii) any credits on and adjustments of such amounts pursuant to
Section 6.     (l)   “Director” means any individual qualified to serve as a
member of the Board who is elected or appointed and who is not an employee or a
full-time officer of the Company or any Affiliate.     (m)   “Effective Date”
means January 1, 2009.     (n)   “Fair Market Value” means the average of the
high and low trading prices of a share of Stock as reported for the New York
Stock Exchange Composite Transactions during the previous five business days
ending, and including, the Valuation Date, rounded to the nearest number within
two decimal places.     (o)   “Prior Plans” means the Deferred Compensation Plan
for Outside Directors of Bowater Incorporated, the Bowater Incorporated Outside
Directors’ Stock-Based Deferred Fee Plan, the Bowater Incorporated 2004
Non-Employee Director Stock Unit Plan and the Abitibi-Consolidated Inc. Stock
Plan for Non-Employee Directors.     (p)   “Separation from Service” means a
separation from service with the Company and other entities affiliated with the
Company, as determined in accordance with Section 409A of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”) and guidance issued thereunder.
For purposes of the foregoing, whether an entity is affiliated with the Company
shall be determined pursuant to the controlled group rules of Code Section 414,
as modified by Code Section 409A.     (q)   “Share Unit” means the right to
receive payment in cash in an amount equal to the Fair Market Value of one share
of Stock, determined as of the Valuation Date with respect to that Share Unit.  
  (r)   “Stock” means the common stock of the Company, par value $1.00.     (s)
  “US Director” means a Director who is considered a US resident for tax
purposes.     (t)   “Valuation Date” means the date of the Director’s Separation
from Service.

2



--------------------------------------------------------------------------------



 



3.   Eligibility. Participation in the Plan shall be extended to all Directors.
  4.   Administration. The Committee shall administer the Plan, provided that
the Committee may delegate responsibility for administration to such person or
persons as it deems appropriate from time to time. Subject to the express
provisions of the Plan, the Committee shall have the authority to do all things
that it may deem necessary or desirable in connection with the administration of
the Plan, including without limitation (a) to establish, modify and revoke rules
relating to the Plan; (b) to interpret and construe the terms of the Plan, any
rules under the Plan and the terms and conditions of any award or benefit under
the Plan; (c) to approve the form and content of any documentation relating to
awards or benefits under the Plan or Plan administration; and (d) consistent
with the express provisions of the Plan, to approve, establish and amend the
terms governing a benefit under the Plan. All determinations, interpretations
and decisions made by the Committee under or with respect to the Plan shall be
final, conclusive and binding on the Company, and Directors and any beneficiary
of a benefit. No member of the Committee shall be liable for any action taken in
good faith with respect to the Plan. Notwithstanding the foregoing, the
Administrator shall have the authority to approve the form and content of any
election or beneficiary forms for the efficient administration of the Plan.   5.
  Deferral Election. A Director may elect to defer all or a portion of his cash
compensation including, without limitation, his annual retainer and/or other
fees for service as a Director (for example, for serving as chair), if he
completes and delivers to the Administrator a written deferral election
(i) designating the portion of such compensation to be deferred under the Plan
in 10% increments and (ii) specifying whether the deferrals are to be allocated
to the Cash Account or the DSU Account (or both Accounts in 10% increments).
Notwithstanding the foregoing, a Canadian Director cannot allocate a deferral to
a Cash Account; any deferral by a Canadian Director will be allocated to a DSU
Account. To be considered timely, a Director must deliver the written deferral
election as follows.

  (a)   For Directors in office on the Effective Date, deferral election must be
completed and filed with the Administrator by December 31, 2008 to be effective
to defer compensation earned on and after the Effective Date under the Plan.    
(b)   With respect to any calendar year, the deferral election must be made
before the commencement of that calendar year. Notwithstanding the foregoing, if
an individual first becomes elected or appointed as a Director during the
calendar year, the deferral election must be completed and filed with the
Administrator within 30 days after the Director is first elected or appointed.

An election made in accordance with the foregoing shall be effective for the
calendar year for which it was made but shall only be effective with regard to
compensation earned on and after January 1 of the year to which the election
relates or after the expiration of the 30-day election period for newly-elected
or appointed Directors, as the case may be. Once an election is made, it is
irrevocable for the calendar year (or portion thereof for newly-elected or
appointed Directors) for which it was made and will continue in effect for
subsequent calendar years until revoked or changed by the Director. An election
may be revoked or changed only with respect to a calendar year subsequent to the
date of the revocation or change. If no election to defer is made, the Director
shall be deemed to have elected to be paid compensation for his duties as a
Director entirely in cash. A Director’s written election shall constitute the
Director’s acceptance of the benefits and terms of the Plan.

3



--------------------------------------------------------------------------------



 



6.   Accounts.

  (a)   Establishment of Accounts. As of the Effective Date or, if later, the
date on which an individual becomes a Director and elects to defer compensation
to the Plan, the Administrator or its delegate shall establish an Account for
each Director to reflect the deferrals of amounts made for the Director’s
benefit, together with any income adjustments thereto. The Accounts shall not be
used to segregate assets for payment of any amounts deferred or allocated under
the Plan, and shall not constitute or be treated as a trust fund of any kind.
Unless the Committee determines otherwise, the Plan shall maintain and credit
the following sub-Accounts: (i) Cash Account and (ii) DSU Account. The Director
shall, at all times, have a nonforfeitable right to all amounts credited to his
Account.     (b)   Crediting of Accounts.

  (i)   In General. An amount will be credited to a Director’s Cash Account
and/or DSU Account pursuant to the Director’s deferral election on each
Crediting Date.

  (A)   The amount allocated to the Cash Account shall be the amount of
compensation earned for that quarter and specified for allocation to the Cash
Account.     (B)   The amount allocated to the DSU Account shall be a number of
Deferred Share Units (including fractional Deferred Share Units) determined by
dividing (i) the amount of compensation earned for that quarter and specified
for allocation to the DSU Account by (ii) 95% of the Fair Market Value of the
Stock as of the Crediting Date.

  (ii)   Prior Plans. Each Director with a Prior Plan account balance and/or a
deferred stock unit award granted in 2007 under the Bowater Incorporated 2006
Stock Option and Restricted Stock Plan shall have such balance and/or award as
of December 31, 2008 transferred to the Plan and credited to his Account as an
opening balance on the Effective Date. If such Prior Plan account balance was
cash-based, such balance shall be credited to a Director’s Cash Account. If such
Prior Plan and/or award was share or share unit-based, such shares or share
units shall be converted into Deferred Share Units at a ratio of one-to-one and
credited to a Director’s DSU Account. Unless otherwise stated herein, all Prior
Plan amounts credited to Accounts hereunder shall be subject to the terms of
this Plan. For reference, no Canadian Director had a Prior Plan account balance
in cash. Therefore, all Prior Plan account balances for Canadian Directors were
transferred to the DSU account.

  (c)   Earnings and Adjustments.

  (i)   Cash Account. As of the last day of each quarter, the Cash Account of
each Director shall be credited with interest, on the average balance of the
Cash Account during such quarter, at a rate equal to the Lipper Money Market
Fund Index or in the absence of such index, by a comparable index designated by
the Committee, for such quarter.

4



--------------------------------------------------------------------------------



 



  (ii)   Deferred Share Unit Account.

  (A)   Dividends. With respect to dividend record dates occurring during the
period in which Deferred Share Units are credited to a Director’s DSU Account,
the Director’s DSU Account will be increased to reflect dividends payable with
respect to Stock. The DSU Account will be increased by the number of Deferred
Share Units equal to the number of shares of Stock that could be purchased with
the dividends payable with respect to such Deferred Share Units as of the record
date for that dividend and based on the Fair Market Value of the Stock at the
time such dividends are paid.     (B)   Adjustments. In the event of any stock
dividend, stock split, combination or exchange of shares, merger, consolidation,
spinoff or other distribution (other than normal cash dividends) of Company
assets to shareholders or any other change affecting the Stock, the Committee
may make such adjustments to the amount payable with respect to the Deferred
Share Units that the Committee, in its sole discretion, may deem appropriate to
reflect such change.

  (d)   Reallocation of Accounts. Transfers shall not be permitted between
Accounts.

7.   Distributions. A Director’s Account shall be distributed in cash upon the
Director’s Separation from Service or death, whichever is earlier. Payment shall
be made no later than the last day of the calendar year in which the payment
event occurs, or if later, the 15th day of the third month following such event.
The latest payment date set forth in the preceding sentence has been specified
for purposes of complying with the provisions of Section 409A of the Internal
Revenue Code. Notwithstanding the foregoing, if a Director made an election
under the Bowater Incorporated 2006 Stock Option and Restricted Stock Plan to
receive payment of deferred stock units awarded in 2007 in the form of
installment payments, such election will continue to be honored under the Plan.

8.   Designation of Beneficiary. Each Director shall designate on forms provided
by the Administrator, signed by the Participant and delivered to the
Administrator, the Beneficiary or Beneficiaries to receive the balance credited
to the Director’s Account in the event of his death. A Director may, from time
to time, change the designated Beneficiary or Beneficiaries, without the consent
of such Beneficiary or Beneficiaries, by delivering to the Administrator a new
written and signed designation of Beneficiary. The Director’s spouse, if any,
shall not be required to consent in writing to any non-spouse designation. The
Director may designate primary or contingent Beneficiaries. The written
designation last delivered and signed by the Director shall be effective and
supersede all prior designations on file with the Administrator.

9.   Voting Rights. A Director shall not be a shareholder of record with respect
to Deferred Share Units and shall have no voting rights with respect to the
Deferred Share Units.

10.   Transferability. Rights under the Plan may not be sold, assigned, pledged,
alienated or otherwise transferred or encumbered except by will or the laws of
descent and distribution.

5



--------------------------------------------------------------------------------



 



11.   Covenants of Director. As a condition of participation in this Plan, each
participating Director agrees to devote his best efforts and undivided loyalty
to the Company and devote such time to his tasks as a Director as shall be
required to discharge his obligations to the best of his abilities.

12.   Remedies of the Company. Upon the occurrence of any one or more of the
following circumstances:

  (a)   if the Director is at any time removed from incumbency as a Director for
reasons deriving from his gross negligence or misconduct detrimental to the
business interests of the Company, or for criminal conduct of any type
(regardless of the effect thereof on the business interest of the Company); or  
  (b)   if the Director at any time materially fails to comply with the
requirements of Section 11;

then, and in any such event, the Company’s obligation to pay or provide benefits
hereunder to such Director shall automatically cease and terminate, and neither
the Director nor any other person claiming any benefit pursuant to the
Director’s participation in this Plan shall have any rights, claims or causes of
action hereunder against the Board, the Company or any person acting on their
behalf. The Company’s sole remedy for breach by the Director of the provisions
of Section 11 shall be to cease paying or providing benefits pursuant to the
provisions of Section 7 or receive from the Director repayment of any amounts
paid. Such remedy shall not preclude the Company from recovering from a Director
damages inflicted on the Company or its Affiliates by conduct of a Director
which renders the Director liable to the Company independently of the fact that
such conduct constitutes a breach of the Director’s covenants in Section 11.

13.   Limitation of Rights of the Director. Inclusion under the Plan shall not
give a Director any right or claim to a benefit, except as specifically defined
in this Plan. The establishment of the Plan shall not be construed as giving any
Director a right to be continued in Service as a Director of the Company.   14.
  Payments To Incompetents. In the event that any payment hereunder becomes
payable to a person adjudicated to be incompetent, payment thereof to the
guardian or legal representative of such person shall constitute full and
complete compliance herewith and entitle the Company to discharge with respect
thereto.   15.   Construction.

  (a)   The decision of the Committee on all matters concerning the
interpretation and administration of this Plan shall be final. Each Director
agrees, as a condition to participation herein, to be bound by all actions and
interpretations regarding this Plan by the Committee. Neither the Board, the
Committee, any individual Director nor any persons acting on their behalf shall
be subject to any liability to any Director or other person in the construction
and administration of this Plan.

6



--------------------------------------------------------------------------------



 



  (b)   Notwithstanding any other provision of this Plan, it is intended that
all Deferred Share Units granted under this Plan which are considered to be
deferred compensation subject to Section 409A of the Code shall be provided and
paid in a manner, and at such time, including without limitation payment only in
connection with a permissible payment event contained in Section 409A (e.g.,
separation from service from the Company and its affiliates as defined for
purposes of Section 409A of the Code), and in such form, as complies with the
applicable requirements of Section 409A of the Code, to avoid the unfavorable
tax consequences provided therein for non-compliance. In addition, it is
intended that all Deferred Share Units granted to Canadian Directors under this
Plan shall be provided and paid in a manner, and at such time, and in such form,
as complies with the applicable requirements of paragraph 6801(d) of the
regulations to the Canadian Tax Act, to avoid the unfavorable tax consequences
provided therein for non-compliance. Notwithstanding the foregoing, none of the
Company or its affiliates or the Committee shall be liable to any person if such
person is subject to any additional tax, penalty or interest as a result of
failure to comply with Section 409A of the Code or paragraph 6801(d) of the
regulations to the Canadian Tax Act.

16.   Amendment or Termination. The Company reserves the right at any time, and
from time to time, by action of a majority of the Board at a meeting at which
all members thereof are present and voting or the required notice of which
contained an accurate summary of the action proposed for vote, to amend, in
whole or in part, any or all of the provisions of this Plan. The Company
reserves the right to terminate the Plan at any time. Notwithstanding the
foregoing, no such amendment or termination shall adversely affect benefits
under this Plan already being paid or having become unconditionally payable
pursuant to the terms hereof. Upon termination of the Plan, the Company reserves
the discretion to accelerate distribution of Directors’ Accounts in accordance
with regulations promulgated by the Department of the Treasury under Code
Section 409A.   17.   Funding. The Company’s obligations under this Plan shall
be unfunded and the Company shall not be obligated under any circumstances to
fund its obligations under this Plan. Payment of a Director’s Account balance
shall be made from the Company’s general assets. The rights of a Director to the
payment of benefits under the Plan shall be no greater than the rights of an
unsecured creditor of the Company.   18.   Governing Law. This Plan shall be
governed by and interpreted in accordance with the laws of the State of Delaware
and, subject to Section 16 above, shall be binding upon the Company and its
successors, including any successor which acquires all or substantially all of
the assets of the Company.

*   *   *

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this document to be executed by
its duly authorized officer and be effective as of January 1, 2009.

     
 
ABITIBIBOWATER INC.
 
   
 
By:   /s/ Jacques P. Vachon
 
   
 
Name: Jacques P. Vachon
Title: Senior Vice President, Corporate Affairs and
Chief Legal Officer
 
Date Signed: November 11, 2008

 